Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 1 of 32




                EXHIBIT 14
     Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 2 of 32




AMENDED EXPERT REPORT OF ERIC FRUITS, PH.D.
IN THE MATTER OF

STRIKE 3 HOLDINGS, LLC
     V.

JOHN DOE, SUBSCRIBER
ASSIGNED IP ADDRESS 73.225.38.130
CASE NO. 2:17-CV-01731-TSZ
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON




Economics International Corp.
503-928-6635
www.econinternational.com
info@econinternational.com
April 15, 2019
    Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 3 of 32




Contents


Summary of conclusions.............................................................................................. 2
1   Qualifications .......................................................................................................... 3
2   Assignment and background ................................................................................ 4
3   Litigation is not the only effective way to stop infringement............................. 5
4   DMCA notices as a method to discourage infringement .................................... 7
5   Actual and statutory damages .............................................................................. 9
6   Nuisance lawsuits and sue-then-settle strategies .............................................. 11
7   Plaintiff’s revenues from settling litigation ........................................................ 17
8   Damages ................................................................................................................ 19
9   Conclusion ............................................................................................................ 20



Exhibits
1   Curriculum vitae




                                                                                                                             1
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 4 of 32




Summary of conclusions


I have been retained by counsel for Defendant in this matter to provide an
economic opinion regarding damages in this matter.

Plaintiff’s amended complaint alleges that, using BitTorrent, Defendant copied
and distributed 87 works in which Plaintiff is the owner of the copyrights-in-suit
and thereby willfully infringed on Plaintiff’s copyrights. Plaintiff is seeking, inter
alia, statutory damages. The following are my conclusions.

   •   Litigation is not the only way for Plaintiff to stop infringement. If the
       volume of complaints filed by Strike 3 are an indication of actual
       infringement, it seems obvious that the filing of lawsuits is not “effective”
       in deterring infringement.

   •   DMCA notices are one method to discourage infringement. At the time of
       the downloading activity alleged by Plaintiff, Defendant’s Internet service
       provider, Comcast, indicates it had policies to comply with the DMCA,
       including, “a policy to terminate the Service, in appropriate
       circumstances, provided to any customer or user who is a repeat infringer
       of third party copyright rights.”

   •   Plaintiff’s actions in this suit, and others, are consistent with a theory that
       plaintiff is pursuing nuisance value settlements, using the prospect of
       statutory damages and litigation expenses to extract quick settlements of
       low-probability-of-prevailing claims. Strike 3’s strategy in BitTorrent
       litigation appears to satisfy a three-part test for nuisance value litigation.

   •   Additional information from Plaintiff would be useful to more
       comprehensively evaluate Plaintiff’s income from pursuing and settling
       litigation.

The remainder of the report provides the bases for the conclusions summarized
above. n




                                                                                         2
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 5 of 32




STRIKE 3 HOLDINGS, LLC V.
JOHN DOE, SUBSCRIBER
ASSIGNED IP ADDRESS 73.225.38.130

ERIC FRUITS, PH.D.



1 Qualifications
I am president and chief economist at Economics International Corp., a
consulting firm that specializes in providing economics services to private and
public sector clients. I am also an adjunct professor at Portland State University,
where I teach courses in economics and real estate. I have a masters’ and a
doctorate degree in economics and a bachelors’ degree in business economics
and public policy. Exhibit 1 is a current curriculum vitae including testimony
and publications.

My graduate-level training included the study of statistics and econometrics (the
application of statistical methods to economics issues). I have taught graduate-
level courses in economics, econometrics, finance, and the economics of
regulation and antitrust. I have published several peer-reviewed papers, each of
which have included statistical and econometric analysis.

I have been engaged in many projects involving financial analysis and business
valuation. I have testified in federal and state courts on business and technology
valuation and financial markets. As an economic damages expert, I have
provided expert testimony regarding business valuation, lost profits, and
foregone income. I have consulted and testified in several matters involving the




                                                                                      3
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 6 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                      4



valuation of intellectual property, including the valuation of technology, trade
marks, and trade dress. I have provided expert opinions involving statistics,
economics, and finance to United States of America federal and state courts and
to an international criminal tribunal.

I am familiar with BitTorrent litigation. I served as an economics expert in the
case of Malibu Media, LLC v. Doe subscriber assigned IP address 76.126.99.126 in the
Northern District of California. I served as an economics expert in the case of
Clear Skies v. Hancock in the Northern District of Illinois. I served as an economics
expert in the case of QOTD v. Wilson in the Western District of Washington.

Economics International Corp. is compensated at an hourly rate of $350 for my
work on this matter. No part of the compensation is dependent on the outcome
of the matter.


2 Assignment and background

I have been retained by counsel for Defendant in this matter to provide an
economic opinion regarding damages in this matter.

Plaintiff’s amended complaint alleges that, using BitTorrent, Defendant copied
and distributed 87 works in which Plaintiff is the owner of the copyrights-in-suit
and thereby willfully infringed on Plaintiff’s copyrights. Plaintiff is seeking, inter
alia, statutory damages.

Greg Lansky made a declaration under a penalty of perjury at Docket 4-3. Greg
Lansky states he has “…personal knowledge of all matters contained in this
declaration…”. I note that at Docket 70, made a different declaration about his
knowledge. For this purposes of this motion, I will assume Docket 4-2 is accurate
and not contradicted by Docket 70.

Relevant parts of the Lansky Declaration (4-2) state:

      1. “Unfortunately, piracy is a major threat to our company. We can
         compete in the industry, but we cannot compete when our content is
         stolen.” (¶22)

      2. “We have discovered that when we put videos online for paid members
         to view, it takes as little as four minutes to be downloaded on to torrent




                                                         www. econ int er nat i ona l. com
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 7 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                      5



         websites. We have attempted to identify the initial seeder but have
         found it impossible with the large volume of our subscriber base.” (¶23)

      3. “We send on average 50,000 DMCA notices a month but it does
         virtually nothing to stop the rampant copyright infringement.” (¶26)

      4. “The only effective way to stop piracy of our movies on BitTorrent is to
         file lawsuits like this one.” (¶27).

I am not offering any analysis, conclusions, or expert opinions regarding the law.
To the extent this report refers to laws, court decisions, and/or legal opinions, my
analysis is based on an economic evaluation of the information presented.

I have no opinions regarding liability in this matter.

In preparing this report, I have relied on my general expertise and knowledge
regarding economics, finance, and statistics as well as publicly available
information and information provided by Defendant and/or Defendant’s
counsel. The materials relied upon are cited in the text and footnotes to this
report. Any of the information referred to in this report and its exhibits, as well
as summaries or exhibits based on this information, may be used at trial.

I understand that discovery is not complete. I reserve the right to supplement or
modify my report and opinions as new or additional information is presented,
obtained, or reviewed or new or additional analyses are completed, including
analyses provided by Plaintiff or its experts.

This amended report incorporates by reference my declaration in this matter
dated February 25, 2019 (Dckt. 81).


3 Litigation is not the only effective way to stop
  infringement

The Lansky Declaration claims filing lawsuits against individual alleged
downloaders is “the only effective way to stop” infringing downloading of its
copyrighted material.

Strike 3 has filed more than 2,700 complaints in federal court alleging copyright
infringement. Filing fees alone amount to more than $1.1 million.




                                                         www. econ int er nat i ona l. com
      Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 8 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                               6



Since the date of the Lansky Declaration, Strike 3 has filed more than 2,600
complaints alleging copyright infringement. In the first two months of 2019,
Strike 3 had filed more than 360 complaints. If the volume of complaints filed by
Strike 3 are an indication of actual infringement, it seems obvious that the filing
of lawsuits is not “effective” in deterring infringement.

The Lansky Declaration claims Strike 3 was formed in 2015. Prior to the
formation of Strike 3, Malibu Media, LLC filed nearly 3,300 complaints alleging
copyright infringement similar to the claims Strike 3 is making in this case. Mr.
Lansky claims he was involved in the industry for approximately nine years
before forming Strike 3. His declaration indicates that he was sufficiently familiar
with the industry to conclude, “the industry and I were not offering the best
quality and experience possible.” As someone with nearly a decade of experience
in the industry, it would be reasonable to conclude that Mr. Lanksy was aware of
the highly publicized Malibu Media cases and had an understanding of the
pervasiveness of alleged copyright infringement of pornographic works. It defies
economic reasoning and common sense that Mr. Lansky would form his business
and—as he says in his declaration—“risk everything” without a strategy to
mitigate the costs of anticipated efforts to infringe on Strike 3’s works.

Forensic watermarking of content is a well-known and widely used technique to
identify individuals distributing infringing content and has been available prior
to the formation of Strike 3.1 Trade publication Streaming Media notes: “Forensic
watermarking allows content owners and rights holders to identify pirated
content online, then alert internet service providers, who can then issue a
warning to the infringing user or even shut off the user’s subscription.”2 Using
such a service, Strike 3 can identify which of its subscribers is uploading
infringing content and take immediate action, such as cancelling the uploaders’
subscriptions to Strike 3’s services.



  1  See, for example: Trabelsi, W. and M. H. Selmi. Multi-signature robust video watermarking.
2014 1st International Conference on Advanced Technologies for Signal and Image Processing (ATSIP),
pp. 158-163. 2014.
   2 Krefetz, N. Protecting your assets: How studios secure their premium video. Streaming Media

Magazine. September 28, 2018. https://www.streamingmedia.com/Articles/Editorial/Featured-
Articles/Protecting-Your-Assets-How-Studios-Secure-Their-Premium-Video--127701.aspx,
retrieved February 22, 2019.




                                                                  www. econ int er nat i ona l. com
   Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 9 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                                  7



Custos Media Technologies (RF) (Pty) Ltd. provides a service named “Screener
Copy.” The service adds a unique watermark and embeds a Bitcoin bounty to
each video file distributed to users. The watermark and bounty make each copy
identifiable and traceable. “Bounty hunters” on the Internet scan video files for
the hidden Bitcoin bounties and, once found, claim it as a reward. Once the
bounty is claimed, the copyright owner is notified of the leaked copy. Because
the bounty is unique to each copy, the copyright owner can identify the source of
the leak.3 Custos indicates it was designed to serve “smaller movie producers”
and claims of 130,000 copies of material it has distributed, the service has “not
had a single leak.”4 Based on information available at the time of this report, it is
likely that Custos’ service or similar services would more effective and less costly
than Strike 3’s litigation strategy.


4 DMCA notices as a method to discourage
  infringement

The Lansky Declaration states Strike 3 sends an average of 50,000 DMCA notices
a month, but that the notices do “virtually nothing” to stop infringement of its
copyrights.

Citing In re Charter Commc’ns, Subpoena Enforcement Matter, 393 F.3d at 773 (8th
Cir. 2005), the court in BMG Rights Mgmt. (US) LLC v. Cox Commc’ns, Inc. (E.D.
Va., 2016) notes:

        Congress enacted the Digital Millennium Copyright Act
        (“DMCA”), which sought to strike a balance “between the interests
        of ISPs in avoiding liability for infringing use of their services and
        the interest of copyright owners in protecting their intellectual
        property and minimizing online piracy.” In return for a certain


   3 Custos Media Technologies (RF) (Pty) Ltd. Custos Video: A simple one-click solution for

filmmakers and videographers. 2017. https://custostech.com/custos-video/, retrieved February 22,
2019.
   4 Lourie, G. This SA startup is fighting global problem of online piracy using Bitcoin

blockchain. TechFinancials. June 21, 2018. https://techfinancials.co.za/2018/06/21/this-sa-startup-is-
fighting-global-problem-of-online-piracy-using-bitcoin-blockchain/, retrieved February 22, 2019.




                                                                   www. econ int er nat i ona l. com
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 10 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                        8



       amount of cooperation, ISPs would enjoy the protection of four
       liability-limiting safe harbors. To be eligible, an ISP must, for
       example, “adopt[] and reasonably implement[], and inform[]
       subscribers and account holders of the service provider’s system or
       network of, a policy that provides for the termination in
       appropriate circumstances of subscribers and account holders of
       the service provider’s system or network who are repeat
       infringers.” [footnotes and citations omitted]

From an economics approach, the idea to “strike a balance” recognizes that the
purpose of copyright enforcement under the DMCA is to discourage
infringement while reducing the costs associated with litigation.

At the time of the downloading activity alleged by Plaintiff, Defendant’s Internet
service provider, Comcast, indicates it had policies to comply with the DMCA:5

       Owners of copyrighted works who believe that their rights under
       U.S. copyright law have been infringed may take advantage of
       certain provisions of the Digital Millennium Copyright Act of 1998
       (the “DMCA”) to report alleged infringements to us. In accordance
       with the DMCA and other applicable laws, Comcast also maintains
       a policy to terminate the Service, in appropriate circumstances,
       provided to any customer or user who is a repeat infringer of third
       party copyright rights.

I understand that Plaintiff has not provided any information demonstrating that
Strike 3 notified Comcast of Defendant’s alleged activity outside of the present
litigation.

Monitoring companies like Rightscorp, Inc. send DMCA notices on behalf of
other media companies to the IP address of alleged infringers. In these notices,
requests are made to pay for the works allegedly infringed. In some cases, the
infringers have paid for the works allegedly infringed. In other cases, the notices
have been associated with a cessation of the alleged infringing activity. In either


  5 Comcast Corporation. Acceptable use policy for XFINITY® Internet. October 11, 2017.
https://web.archive.org/web/20171011050118/www.xfinity.com/Corporate/Customers/Policies/Hi
ghSpeedInternetAUP.html, retrieved February 22, 2019.




                                                           www. econ int er nat i ona l. com
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 11 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                    9



case, if the objective of Strike 3 is to reduce alleged infringement, this approach
would be more beneficial to Strike 3 than filing lawsuits. The notice requesting
payment would provide an infringer the incentive to convert to a subscriber. A
notice to subscriber who is not the infringer could result in proactive actions to
prevent infringement, such as changing a wi-fi password. Since the cost of
sending a DMCA notice is de minimis, and since a DMCA notice can be sent in a
more timely manner than filing a lawsuit, this approach is less costly and more
effective than pursuing lawsuits against, what Plaintiff describes as “the worst”
infringers.

I understand a 30(b)(6) deposition was taken of Strike 3. I have not had an
opportunity to review the deposition transcript. Upon discussion with
Defendant’s counsel, I understand no objective reasons were presented
indicating why DMCA notice cannot be sent to the IP address associated with a
subscriber. Upon review of the transcripts, I intend to supplement my report.


5 Actual and statutory damages

17 USC 504 identifies two remedies for copyright infringement.

   1. Actual damages and profits: a quantifiable monetary loss the plaintiff has
      suffered, or the profit the infringer has gained, from infringing the
      copyrights. I understand Plaintiff has not made a claim that Defendant
      gained a profit from the alleged copyright infringement. A quantifiable
      monetary loss to Plaintiff can be calculated by identifying what Plaintiff
      would have received had it sold or licensed the works.

   2. Statutory damages: an amount in the range of $750 to $30,000 per
      infringed work. In some circumstances, including those in which the
      infringer was not aware and had no reason to believe that his or her acts
      constituted an infringement of copyright, the court may reduce the award
      of statutory damages to $200.

I understand that Plaintiff sought statutory damages and did not specify the
range of statutory damages sought (Complaint, Docket 1).

When this complaint was filed, statutory damages for 80 works was sought.
Then, I understand Plaintiff amended its complaint and sought statutory




                                                       www. econ int er nat i ona l. com
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 12 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                        10



damages for 87 works. Likewise, Plaintiff did not specify the range of statutory
damages sought.

In my experience defendants have been more concerned with the maximum
exposure to damages than the likely exposure to damages. This is likely more
significant in a case such as this, in which the Plaintiff is represented by a large
national law firm having hundreds of attorneys.

For the range of statutory damages specified by 17 USC 504, and assuming
Defendant is liable for infringing on all 87 works, damages would be in the range
of $62,250 and $2,610,000.

In a similar BitTorrent case, the court concludes statutory damages are not
intended to serve as a windfall to plaintiffs:6

       Plaintiff argues that a significantly higher award is necessary to
       force people like Defendants to appear and participate in these
       BitTorrent cases. Plaintiff apparently wants the Court to raise the
       statutory damage award to an amount that is at or above the
       anticipated costs of defending this action. A defendant may,
       however, decide that conceding liability through default is the best
       course of action given the nature of the claims and the available
       defenses. The “punishment” for that choice is the entry of default
       judgment and an award of damages under the governing
       standards. As discussed above, those standards lead to the
       conclusion that the minimum statutory penalty should apply in this
       case. Plaintiff offers no support for the proposition that
       participation in federal litigation should be compelled by imposing
       draconian penalties that are out of proportion to the harm caused
       by Defendants’ actions or any benefits derived therefrom. Statutory
       damages are not intended to serve as a windfall to plaintiffs and
       will not be used to provide such a windfall here.

I reserve the right to supplement or modify my report if Plaintiff or its experts
provide a quantifiable claim for damages.


  CELL Film Holdings, LLC v. Roger Hawkins, Order Granting in Part Cell Film Holdings’
  6

Motions for Default Judgment, Case 2:16-cv-01091-RSL (W.D. Wash, March 14, 2019).




                                                             www. econ int er nat i ona l. com
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 13 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                                     11




6 Nuisance lawsuits and sue-then-settle strategies

Plaintiff’s actions in this suit, and others, is consistent with a theory that plaintiff
is pursuing nuisance-value settlements, using the prospect of statutory damages
and litigation expenses to extract quick settlements of low-probability-of-
prevailing claims.

One of the earliest models of a sue-then-settle strategy finds that with low costs
of filing a suit, plaintiffs can gather valuable information about the strength of
their claim from a defendant’s response:7

        A strategy such as [file suit, then go to trial if the defendant offers
        to settle, otherwise drop the action] may not at first seem to make
        much sense. Why does the plaintiff not grab the settlement when it
        is offered? Further reflection reveals that such a strategy may be
        quite appropriate where the defendant has information not avail-
        able to the plaintiff. For instance, it might be that the defendant has
        chosen [to offer to settle if violator, otherwise do not offer to settle].
        For the plaintiff then, the defendant’s offer to settle is an indication
        that the defendant did in fact violate the law, so that the plaintiff
        may prefer to increase his winnings by going to trial. On the other
        hand, the defendant’s refusal to offer to settle may be an indication
        that he did not violate the law, in which case the plaintiff would
        want to cut his losses. …

        Put differently, the plaintiff’s first strategy, (do not sue), is
        dominated by his fifth strategy, [file suit, then go to trial if the
        defendant offers to settle, otherwise drop the action]. We conclude
        that the plaintiff will always bring an action.

        This surprising result is implied by the assumption that the plaintiff
        incurs no legal costs by filing an action and then dropping it. Given
        the assumption, the conclusion is quite intuitive: the plaintiff loses
        nothing from filing suit.


  7 P’ng, I. P. L. (1983). Behavior in suit, settlement, and trial. Bell Journal of Economics, 14(2): 539–
550.




                                                                      www. econ int er nat i ona l. com
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 14 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                                12



Another early model of “nuisance suits” concludes that although a defendant
knows that the plaintiff will drop the case if the defendant responds, the
defendant will still be willing to pay a settlement amount of up to the cost of
responding solely in order to avoid having to make such a response. 8

P’ng (1983) applies his sue-then-settle model to what he calls “frivolous suits:”

        To some extent, this result accords with the folklore: a plaintiff
        brings a frivolous action in the hope of extorting a settlement that is
        less than the value of the defendant’s legal costs. The analysis also
        points to another possibility: the defendant may be able to deter
        plaintiffs who have filed actions from bringing these to trial by
        adopting a strategy of refusing to settle, whatever his true type.

The economic rationale for damages is to make the Plaintiff “whole” and/or to
deny the liable party of the profits of from the wrongful act. Concepts of the
efficient allocation of resources conclude that laws, institutions, or arrangements
that provide a windfall profit to plaintiffs would result in a misallocation of
resources. Legal scholars have implicitly incorporated the economic approach in
their attempts to define a copyright “troll:”9

        A copyright troll is a plaintiff who seeks damages for infringement
        upon a copyright it owns, not to be made whole, but rather as a
        primary or supplemental revenue stream.

The following attempt to define “trolling” recognizes the process of searching or
prowling for potential revenues from litigation:10

        The essence of trolling is that the plaintiff is more focused on the
        business of litigation than on selling a product or service or
        licensing their IP to third parties to sell a product or a service. The
        paradigmatic troll plays a numbers game in which it targets
        hundreds or thousands of defendants, seeking quick settlements


  8  Rosenberg, D. and S. Shavell (1985). A model in which suits are brought for their nuisance
value. International Review of Law and Economics. 5(1): 3–13.
   9 DeBriyn, J. (2012). Shedding light on copyright trolls: An analysis of mass copyright litigation

in the age of statutory damages. UCLA Entertainment Law Review, 19(1): 79–112.
   10 Sag, M. (2015). Copyright trolling: An empirical study. Iowa Law Review, 100(3): 1105–1147.




                                                                   www. econ int er nat i ona l. com
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 15 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                         13



       priced just low enough that it is less expensive for the defendant to
       pay the troll rather than defend the claim.

Greenberg (2015) identifies the role statutory damages may play in the
misallocation of resources for a copyright owner who “uses the prospect of
statutory damages and litigation expenses to extract quick settlements of often
weak claims.”11

Commenting on the doctrine of copyright misuse, Judge Posner noted the
following: “hoping to force a settlement or even achieve an outright victory over
an opponent that may lack the resources or the legal sophistication to resist
effectively, is an abuse of process.”12

Consistent with Posner’s observation regarding opponents with a “lack of
resources,” AIPLA (2011) reports the median cost of litigating copyright
infringement through the end of discovery in the West is $150,000.13

Sudarshan (2008) proposes a three-part test to identify nuisance value patent
litigation, which could be applied to copyright suits (citations omitted):14

       This Article relies on nuisance-value patent litigation having three
       specific and necessary definitional conditions.

           1. First, the patent holder offers a settlement (or license) figure
              which is significantly less than the cost of defending the suit
              through the discovery phase of a trial.

           2. Second, this settlement amount does not correspond to
              traditional measures of patent damages, i.e., reasonable
              royalty or lost profits.




  11 Greenberg, B. A. (2015). Copyright trolls and common law. Iowa Law Review Bulletin,

vol. 100:77–86.
  12 Assessment Techs. of WI, LLC v. Wire Data, Inc., 350 F.3d 640 (2003).

  13 American Intellectual Property Law Association (2011). Report of the Economic Survey.

  14 Sudarshan, R. (2008). Nuisance-value patent suits: An economic model and proposal, Santa

Clara High Technology Law Journal, 25(1):159-189.




                                                              www. econ int er nat i ona l. com
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 16 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                                  14



              3. Third, the plaintiff seeks to avoid litigation because of a
                 sufficiently high probability that the asserted claims are a)
                 invalid, or b) not infringed by the defendant's products.

          This definition recognizes that a suit is not necessarily a nuisance
          suit just because the offered settlement amount is less than the cost
          of defense. For example, the second prong of the definition
          excludes situations where a defendant's infringement may have
          been so minor that a license would have been worth less than the
          cost of asserting the patent in litigation. Similarly, the third prong
          of the definition leaves out scenarios where a plaintiff’s validity
          and infringement contentions are meritorious, but a steep discount
          may have been given to the defendant for any number of reasons.

Based on information available at the time of this report, Strike 3’s strategy in
BitTorrent litigation appears to satisfy Sudarshan’s (2008) three-part test for
nuisance value litigation.

Sag (2015) suggests that sue-then-settle actions are consistent with a theory that
plaintiffs are pursuing nuisance value settlements:15

          After obtaining the names and addresses of account holders
          suspected of participating in a BitTorrent swarm, the plaintiff can
          get to work negotiating settlements. An account holder accused of
          infringement is almost invariably threatened with statutory
          damages and the prospect of paying the plaintiff’s attorney’s fees if
          he is unable to establish his innocence. Reports indicate that
          settlements are usually in the range of $2000 to $4000. That is a lot
          to pay for a movie, but only a fraction of the potential statutory
          damages for willful copyright infringement, which can be as high
          as $150,000 per work infringed. The $4000 figure is also evidently
          “a sum calculated to be just below the cost of a bare-bones
          defense.” This does not prove that the plaintiffs are simply
          pursuing nuisance-value settlements, but it is consistent with that
          theory.


  15   Sag, M. (2015). Copyright trolling: An empirical study. Iowa Law Review, 100(3): 1105–1147.




                                                                   www. econ int er nat i ona l. com
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 17 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                               15



Consistent with Sag’s (2015) observations, I understand Strike 3 has accepted
offers of judgment of $3,250, inclusive of damages, costs, and attorney fees.

       1. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
          76.172.87.57 (S.D.Cal.) 3:17-cv-02317-JAH-BLM.

       2. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
          76.247.176.87 (N.D.Cal.) 5:17-cv-07058-EJD.

In a similar Strike 3 matter, the court concluded, “Strike 3 is a copyright troll,”
and invoked much of the economic logic discussed above:16

        Little wonder so many defendants settle. Indeed, the copyright
        troll's success rate comes not from the Copyright Act, but from the
        law of large numbers. According to PACER, over the past thirteen
        months, Strike 3 has filed 1849 cases just like this one in courts
        across the country—forty in this district alone—closely following
        the copyright trolls who together consumed 58% of the federal
        copyright docket in 2015. These serial litigants drop cases at the
        first sign of resistance, preying on low-hanging fruit and staying
        one step ahead of any coordinated defense. They don't seem to care
        about whether defendant actually did the infringing, or about
        developing the law. If a Billy Goat Gruff moves to confront a
        copyright troll in court, the troll cuts and runs back under its
        bridge. Perhaps the trolls fear a court disrupting their rinse-wash-
        and-repeat approach: file a deluge of complaints; ask the court to
        compel disclosure of the account holders; settle as many claims as
        possible; abandon the rest. [citations omitted]

Consistent with Judge Lamberth’s “Billy Goat Gruff” observation, I understand
Strike 3 has dismissed all cases being heard by Judge Zilly. I also understand that
in the face of risking $250 in sanctions for missing deadlines in the Eastern
District of California, Strike 3 has terminated 24 cases. This seems to support
Judge Lamberth’s “cut and run” observation.



  16Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 73.180.154.14. Memorandum
Opinion. Civil Action #1:18-cv-01425-RCL (D.D.C). November 16, 2018.




                                                                www. econ int er nat i ona l. com
 Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 18 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                    16



   1. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 73.2.97.225,
      1:18-cv-01075-MCE-CKD

   2. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 24.7.149.73,
      1:18-cv-01076-MCE-CKD

   3. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 73.151.0.97,
      1:18-cv-01080-MCE-CKD

   4. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
      73.220.162.116, 1:18-cv-01089-MCE-CKD

   5. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 73.151.0.180,
      1:18-cv-01304-MCE-CKD

   6. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
      67.160.250.96, 2:18-cv-02640-MCE-CKD

   7. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
      73.70.116.109, 2:18-cv-02641-MCE-CKD

   8. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 73.71.165.41,
      2:18-cv-02642-MCE-CKD

   9. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
      98.208.93.240, 2:18-cv-02643-MCE-CKD

   10. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
       108.245.210.201, 2:18-cv-02584-MCE-CKD

   11. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
       162.237.197.54, 2:18-cv-02585-MCE-CKD

   12. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
       98.238.245.116, 2:18-cv-02636-MCE-CKD

   13. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 24.10.96.207,
       2:18-cv-02638-MCE-CKD

   14. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
       71.193.15.139, 2:18-cv-02639-MCE-CKD

   15. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
       73.41.142.236, 2:18-cv-02206-MCE-CKD



                                                         www. econ int er nat i ona l. com
 Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 19 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                    17



   16. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 73.41.243.20,
       2:18-cv-02207-MCE-CKD

   17. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 73.41.91.169,
       2:18-cv-02208-MCE-CKD

   18. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 73.90.99.129,
       2:18-cv-02209-MCE-CKD

   19. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
       108.197.138.209, 2:18-cv-02582-MCE-CKD

   20. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 24.7.176.79,
       2:18-cv-02201-MCE-CKD

   21. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
       67.164.218.16, 2:18-cv-02202-MCE-CKD

   22. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 67.169.98.18,
       2:18-cv-02203-MCE-CKD

   23. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
       73.151.99.229, 2:18-cv-02204-MCE-CKD

   24. Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
       73.192.163.54, 2:18-cv-02205-MCE-CKD


7 Plaintiff’s revenues from settling litigation




                                                         www. econ int er nat i ona l. com
 Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 20 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                        18




                                             www. econ int er nat i ona l. com
    Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 21 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                      19




8         Damages
My understanding is that Defendant has filed two counterclaims, one for
declaratory relief of non-infringement and another for abuse of process. Further,
my understanding is that Washington state law entitles a party claiming abuse of
process to claim damages.17

I understand a part of the damage element is the harm incurred by the
individual, including attorney’s fees and costs. It is also my understanding that
attorney’s fees in the Ninth Circuit is determined by “Lodestar.”



    17   Hough v. Stockbridge. 152 Wash. App. 328 (2009)




                                                           www. econ int er nat i ona l. com
    Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 22 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                                20



At this time, I understand that damages will be incurred as the case proceeds.
These damage are likely to take the form of attorney’s fees, expert fees, and
actual harm to the Defendant separate from attorney’s fees and costs.

The harm suffered by Defendant would be legal fees, which are ongoing until
termination of this matter. At that time, I am prepared to give an opinion
regarding the reasonableness of these fees. AIPLA (2011) reports the median cost
of litigating copyright infringement through the end of discovery in the West is
$150,000, with 50 percent of cases in the range of $100,000 to $250,000.18

The U.S. Supreme Court concluded, “a successful defense of a copyright
infringement action may further the policies of the Copyright Act every bit as
much as a successful prosecution of an infringement claim by the holder of a
copyright.”19 Economically speaking, an award of attorney’s fees that encourages
the defense of potential nuisance suits may further the policies of the Copyright
Act by discouraging the filing of a suits that plaintiffs and plaintiffs’ attorneys
know to be nuisance suits.


9         Conclusion
Litigation is not the only way for Plaintiff to stop infringement. If the volume of
complaints filed by Strike 3 are an indication of actual infringement, it seems
obvious that the filing of lawsuits is not “effective” in deterring infringement.

DMCA notices are one well known and widely used method to discourage
infringement. At the time of the downloading activity alleged by Plaintiff,
Defendant’s Internet service provider, Comcast, indicates it had policies to
comply with the DMCA, including, “a policy to terminate the Service, in
appropriate circumstances, provided to any customer or user who is a repeat
infringer of third party copyright rights.”

Plaintiff’s actions in this suit, and others, are consistent with a theory that
plaintiff is pursuing nuisance value settlements, using the prospect of statutory
damages and litigation expenses to extract quick settlements of low-probability-


    18   American Intellectual Property Law Association (2011). Report of the Economic Survey.
    19   Fogerty v. Fantasy, 510 U.S. 517 (1994).




                                                                     www. econ int er nat i ona l. com
  Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 23 of 32

EXPERT REPORT OF ERIC FRUITS, PH.D.                                                    21



of-prevailing claims. Strike 3’s strategy in BitTorrent litigation appears to satisfy
a three-part test for nuisance value litigation. n




                                              Respectfully submitted by




Dated: April 15, 2019                         _______________________________________
                                              Eric Fruits, Ph.D.




                                                         www. econ int er nat i ona l. com
      Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 24 of 32




Eric Fruits, Ph.D.
                                                                                       Tel: 503-928-6635
                                                                             www.econinternational.com
                                                                            fruits@econinternational.com

Dr. Eric Fruits is an economics expert, finance expert, and statistics expert.
He has produced numerous research studies involving economic analysis,
financial modeling, and statistical analysis. As an expert witness, he has
provided expert testimony in state courts, federal courts, and an international
court.
    As an economic damages expert, Dr. Fruits has provided expert testimony
regarding business valuation, lost profits, and foregone income. He has been
a testifying expert in cases involving real estate valuation, health care services,
and transportation and shipping services. His research on the formation of
cartels was published in the top-tier Journal of Law & Economics. His study
of the impact of natural gas pipeline on residential property values has been
published in the Journal of Real Estate Research, one of the premier academic journals in the field.
He has provided expert testimony to state courts and federal courts.
    As a finance expert, Dr. Fruits has been a testifying expert and provided expert consulting
services in cases alleging insider trading and market manipulation. He is a securities expert who
has conducted numerous research studies on financial issues, including initial public offerings and
municipal bonds.
    As a statistical expert, Dr. Fruits has provided expert testimony regarding real estate trans-
actions, profit projections, agricultural commodities, and war crimes allegations. His expert
testimony has been submitted to state courts, federal courts, and an international court.
    He has written peer-reviewed articles on real estate markets, initial public offerings (IPOs), the
municipal bond market, and the formation and operation of cartels.
    Dr. Fruits has been affiliated with Portland State University, Pacific Northwest College of Art,
University of Southern California, Indiana University, and the Claremont Colleges. He has been
an economic consultant with Nathan Associates, LECG, ECONorthwest, and Econ One Research.


Present Positions & Affiliations
 Economics International Corp.                                                          2006–present
     President and Chief Economist

 Cascade Policy Institute                                                               2019–present
     Vice President of Research

 International Center for Law & Economics                                               2017–present
      Chief Economist

 Portland State University                                                      2002–present
     Adjunct Professor in Economics, Business Administration, and Urban Studies & Planning
      Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 25 of 32
Eric Fruits, Ph.D.                                                                       2



Previous Professional Experience
 Portland State University                                                       2010–2019
     Oregon Association of Realtors Faculty Fellow
     Center for Real Estate Quarterly Report, Editor

 Nathan Associates Inc.                                                          2012–2018
     Principal Consultant

 Info Tech, Inc.                                                                 2015–2018
      Expert Consultant

 Pacific Northwest College of Art                                                2009–2010
      Adjunct Professor

 ECONorthwest                                                                    2002–2008
    Senior Economist

 LECG, LLC                                                                       1999–2002
    Senior Economist

 Claremont Graduate University                                                   1996–2002
     Adjunct Professor of Economics and Visiting Scholar

 Econ One Research, Inc.                                                         1998–1999
     Economist

 University of Southern California, Marshall School of Business                  1997–1998
     Visiting Assistant Professor of Finance & Business Economics

 Indiana University, Kelley School of Business                                        1997
     Visiting Assistant Professor of Business Economics & Public Policy

 Scripps College                                                                      1996
      Adjunct Professor of Economics

 Pomona College                                                                       1994
    Lecturer in Economics

 Andersen Consulting                                                             1990–1991
    Staff Consultant


Education
 Ph.D., Economics, Claremont Graduate University                                      1997

 M.A., Economics, Claremont Graduate University                                       1993

 B.S. with Distinction, Business Economics & Public Policy, Indiana University        1990
      Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 26 of 32
Eric Fruits, Ph.D.                                                                                  3



Publications, Reports, and Other Papers
Academic Publications
 Perceived environmental risk, media, and residential sales prices. Journal of Real Estate Research,
     with J. Freybote. 37(2):217–243. 2015.

 Compact development and greenhouse gas emissions: A review of recent research. Center for
    Real Estate Quarterly Journal, 5(1):2–7. Winter 2011.

 Test bank for W. B. Brueggeman and J. D. Fisher. Real Estate Finance and Investments, 14th ed.
      McGraw-Hill/Irwin. 2010.

 A comprehensive evaluation of the comparative cost of negotiated and competitive methods
     of municipal bond issuance. Municipal Finance Journal, with R. J. Pozdena, J. Booth, and
     R. Smith. 28(4):15–41. Winter 2008.

 Market power and cartel formation: Theory and an empirical test. Journal of Law and Economics,
    with D. Filson, E. Keen, and T. Borcherding. 44:465–480. 2001.

 The Determinants of Managerial Ownership: Theory and Evidence From Initial Public Offerings. Clare-
     mont Graduate University. 1997.

 Managerial ownership, compensation, and initial public offerings. In Marr, M. and Hirschey, M.,
    editors, Advances in Financial Economics, volume 2. JAI Press. 1996.

Research Reports
 Impact of Federal Transfers on State and Local Own-Source Spending. Interstate Policy Alliance. 2015.

 Impact of Right-to-Work on the State of Washington. Washington Policy Center. 2015.

 Proposal for Management of the Elliott State Forest to Provide Adequate Returns for Oregon Schools.
     Cascade Policy Institute. 2014.

 Tax Myths Debunked. American Legislative Exchange Council, with R. J. Pozdena. 2013.

 Forecast of Oregon’s economy in 2013: Disappointing but not disastrous. Center for Real Estate
     Quarterly Journal, 6(4):4–10. Fall 2012.

 Right-to-Work and Economic Growth: A Comprehensive Analysis of the Economic Benefits to New Mexico
     of Enacting a Right-to-Work Law. Rio Grande Foundation. 2012.

 Right-to-Work is Right for Oregon: A Comprehensive Analysis of the Economics Benefits From Enacting
     a Right-to-Work Law. Cascade Policy Institute, with R. J. Pozdena. 2012.

 Tax Policy and the Colorado Economy: The Effects on Employment and Migration. Common Sense
     Policy Roundtable, with R. J. Pozdena. 2011.

 Fiscal Impacts of an Oregon Tax Credit Scholarship Program. Cascade Policy Institute. 2011.

 The Oregon Health Plan: A “Bold Experiment” that Failed. Cascade Policy Institute. 2010.
      Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 27 of 32
Eric Fruits, Ph.D.                                                                                   4


 Tax Policy and the Oregon Economy: The Effects of Measures 66 and 67. Cascade Policy Institute, with
      R. J. Pozdena. 2009.

 Future Management of the Elliott State Forest: Providing Adequate Returns for Oregons Schools. Cascade
     Policy Institute. 2009.

 Fiscal Impacts of Proposed Educational Tax Credits. Cascade Policy Institute. 2009.

 Impact of Minimum Wage Indexing on Employment and Wages: Evidence from Oregon and Washington.
     Employment Policies Institute. 2009.

 The Relationship Between Residential Development and Greenhouse Gas Emissions. National Associa-
     tion of Homebuilders. 2008.

 Oregon Greenhouse Gas Reduction Policies: The Economic and Fiscal Impact Challenges. Cascade Policy
     Institute, with R. J. Pozdena. 2008.

 The Ranking of Oregon State and Local Spending. Cascade Policy Institute, with R. J. Pozdena. 2008.

 Damages: Experts, liability, and calculations. In The Employment Case: From Discovery to Decision.
    Oregon State Bar CLE Seminars. 2004.

 How Does Oregon Spending Rank? Ideas for Budget Stability. Cascade Policy Institute, with R. J.
    Pozdena. 2004.

Letters, Op-Eds, and Columns
 Supplement bus lines with ridesharing. Portland Tribune. January 24, 2019.

 What ever happened to Pendleton Grain Growers? Pay attention to your co-op. Oregon Family
    Farmer. Fall 2018.

 80% of Oregon marijuana exported? Oregon Family Farmer. Fall 2018.

 Taxing e-cigarettes may do more harm than good. Oregonian. November 29, 2018.

 Policy reforms would improve state for all. Portland Tribune. December 14, 2017. Also published
      in Gresham Outlook.

 Health care tax would hurt middle class. Portland Tribune. September 21, 2017.

 State can balance budget without taxes. Portland Tribune. February 23, 2017.

 Oregon leaders must reject Medicaid expansion. Oregonian. January 27, 2017.

 Oregon: State of wonder, or state of failure? Oregon Business. May 2016.

 How “free” federal money costs North Carolina. News & Observer, with B. Balfour. December 15,
    2015.

 The real cost to states of “free” federal grants. Orange County Register. December 10, 2015.

 Demand, not fiat, creates jobs. Wall Street Journal. June 27, 2015.
      Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 28 of 32
Eric Fruits, Ph.D.                                                                               5


 Right to work is right for Washington. Puget Sound Business Journal, with Erin Shannon. June 26,
     2015.

 Oregon chemical bill is bad news for businesses. Oregonian. April 11, 2015.

 Right to work is right for West Virginia. Charleston Daily Mail. February 19, 2015.

 City’s noble goal meets an outlawed tax. Portland Tribune. August 8, 2012.

 Right to work law can spur economy. Deming Headlight. July 10, 2012. Also published in Tri-City
     Tribune.

 Rethinking public schools: It’s time Portland elects a real education mayor. Oregonian. August 9,
     2011.

 PPS bonds: Save the schools but lose the house? Oregonian. January 12, 2011.

 Water and sewer charges: Basic services before pet projects. Oregonian. May 21, 2010.

 PERS disaster will cost taxpayers. Statesman Journal. November 8, 2009.

 Health care: Congress can learn from the costly mistakes of the states. Oregonian. September 1,
     2009.

 Behind Oregon’s jobless rate. Oregon Business. February 2009.

 The high costs of climate change policies. Oregonian. January 24, 2009.

 Facing the challenge of a revenue shortfall. Oregonian. November 19, 2008.

 The youngest boomers trail behind. Oregon Business. September 2008.

 Slow the growth to cut the carbon. Oregon Business. April 2008.

 Do we really have a health-care crisis? Oregon Business. January 2008.

 Economic forecast: Will 2008 bring economic salvation? Oregon Business Powerbook 2008. 2007.

 The pixie dust of streetcars. Oregon Business. October 2007.

 Pay me what I’m worth, or else. Oregon Business. July 2007.

 Easy money. The Economist, p. 6. 1994.


Committee and Other Service
 Peer reviewer and academic adviser for textbooks and academic journals:

       A. O’Sullivan. Urban Economics, 9th ed. McGraw-Hill/Irwin. In print.
       Taking Sides: Clashing Views in Urban Studies. M. A. Levine, editor. McGraw Hill. 2012.
       W. B. Brueggeman and J. D. Fisher. Real Estate Finance and Investments, 14th ed. McGraw-
          Hill/Irwin. 2011.
       Municipal Finance Journal
      Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 29 of 32
Eric Fruits, Ph.D.                                                                                   6


       Land Economics

 Taxpayer Association of Oregon. Board Member, 2014–present.

 City Club of Portland. Research Board Member, 2015–2017.

 State of Oregon. Explanatory Statement Committee member. Ballot Title 86: Amends Con-
      stitution: Requires creation of fund for Oregonians pursuing post-secondary education,
      authorizes state indebtedness to finance fund. 2014.

 Laurelhurst Neighborhood Association. City of Portland, Oregon. Past President and Board
     Member, 2014–2015. President, 2009–2014.

 City of Portland. Mayor’s Economic Cabinet. 2008–2012.

 State of Oregon Department of Environmental Quality. Fiscal Advisory Committee for the
      Proposed Adoption of Air Quality Improvements at the PGE Boardman Power Plant. 2008.

 State of Oregon Department of Environmental Quality. Fiscal Advisory Committee for the
      Proposed Adoption of the Utility Mercury Rule and Other Federal Air Quality Regulations.
      2006.

 City of Portland. Mayor’s Ad Hoc Work Group on Regulatory Reform. 2002.


Testimony in Legal Proceedings
 Julie Veysey v. Israel Cervante Meraz and Henry Nicholas Veysey. Circuit Court for the State of Oregon
       for the County of Marion. Case No. 17CV52030. Trial testimony October 3, 2018.

 Katrina L. Pinkerton v. Wells Fargo Bank, N.A. United States Bankruptcy Court for the District
      of Oregon. Case No. 17-33794-tmb13. Adv. Proc. No. 18-03016-tmb. Prove-up hearing
      testimony June 20, 2018.

 Estate of Jamey Charlotte Haines v. State of Oregon Department of Transportation. Circuit Court for
      the State of Oregon for the County of Washington. Case No. 17CV17952. Trial testimony
      February 6, 2018.

 Rosebank Road Medical Services Ltd. dba Rosebank Road Medical Centre, and Geeta Murali Ganesh v.
     Ramji Govindarajan and John Does 2–20. Superior Court of California, County of San Francisco,
     Unlimited Civil. Case No. CGC-16-549755. Deposition testimony September 27, 2017. Trial
     testimony December 13–14, 2017.

 United States of America ex rel. Duke Tran v. Wells Fargo Bank, N.A. United States District Court
     for the District of Oregon, Portland Division. Case No. 3:15-cv-979. Deposition testimony
     October 3, 2017.

 Nubia Rodriguez v. The State of Oregon, Department of Human Services and Antoinette Hughes. Circuit
     Court for the State of Oregon for the County of Multnomah. Case No. 16CV09393. Trial
     testimony September 13, 2017.

 Madison-Rae Jordan v. United States of America. United States District Court for the Southern District
    of California. Case No. 3:15-cv-01199-BEN-NLS. Deposition testimony January 25, 2017.
      Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 30 of 32
Eric Fruits, Ph.D.                                                                                         7


 Marie M. Pearson v. Waste Management of Oregon, Inc. and James Walker. Circuit Court for the State
     of Oregon for the County of Multnomah. Case No. 15CV18258. Trial testimony August 23,
     2016.

 Investors Asset Acquisition, et al. v. Angelo S. Scardina, et al. Circuit Court of the 15th Judicial Circuit
      in and for Palm Beach County, Florida. Case No. 502014CA004618XXXXMB AD. Deposition
      testimony August 5, 2016.

 James Busey vs. Richland School District, Richard Jansons, Heather Cleary, Mary Guay, Rick Donahoe,
     and Phyllis Strickler. United States District Court for the Eastern District of Washington. Case
     No. CV-12-5022-EFS. Deposition testimony February 25, 2016.

 Kivin Varghese v. Amazon.com, Inc. and Amazon Technologies, Inc. Superior Court for the State of
     Washington in and for the County of King. No. 12-2-39303-6 SEA. Deposition testimony
     September 22, 2014.

 LMG Concerts, LLC v. Salem Communications Corporation, Salem Media of Oregon, Inc., Caron Broad-
    casting, Inc., Does 1 through 5. U.S. District Court for the District of Oregon. Case No.
    3:12-CV-1117. Deposition testimony September 18, 2013.

 Claude Hadley v. Extreme Technologies, Inc. Circuit Court for the State of Oregon for Lane County.
     Case No. 16-11-03225. Trial testimony March 14, 2012.

 David Hill Development, LLC, v. City of Forest Grove, Steve A. Wood, and Robert A. Foster. U.S. District
     Court for the District of Oregon. Civ. No. 08-266-AC. Deposition testimony December 10,
     2010. Trial testimony September 20, 2011.

 Gordon Ogawa v. Malheur Home Telephone Company dba Malheur Bell and Qwest Corporation. U.S.
     District Court for the District of Oregon. No. CV 08-694-MO. Trial testimony September 9,
     2010.

 Dave Molony and Gold Leaf Investments, Inc. v. Crook County. U.S. District Court for the District of
     Oregon. No. 3:05-CV-1467-MO. Trial testimony May 27, 2009.

 Starr-Wood Cardiac Group of Portland, P.C., Dr. H. Storm Floten, and Dr. Anthony Furnary v. Dr. Jeffrey
      S. Swanson, Dr. Hugh L. Gately, and Cardiothoracic Surgeons LLC. Circuit Court for the State of
      Oregon for the County of Multnomah, No. 0706-06308. Trial testimony September 5, 2008.

 Milutinovic et al. International Criminal Tribunal for the former Yugoslavia, No. IT-05-87 PT. Trial
     testimony April 23–24, 2008.

 In re: The Marriage of Virginia Salvadori and Gabriel Salvadori. State of Washington Clark County
      Superior Court, No. 06-3-00692-2. Trial testimony April 14, 2008.

 Pamela L. Bond, Individually and as Personal Representative of the Estate of Craig R. Bond, Deceased v.
    United State of America. U.S. District Court for the District of Oregon. No. 06-1652-JO. Trial
    testimony February 6, 2008.

 Erik E. Tolleshaug v. Shaver Transportation Co. Circuit Court for the State of Oregon for the County
      of Multnomah, No. 060809122. Trial testimony December 14, 2007.

 In re: The Marriage of Denise M. Kunze and Gust F. Kunze. State of Washington Clark County
      Superior Court, No. 05-3-00801-3. Trial testimony October 29, 2007.
      Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 31 of 32
Eric Fruits, Ph.D.                                                                                    8


 Securities and Exchange Commission v. Philip Evans and Paul Evans. U.S. District Court for the District
     of Oregon. No. CV 05-1162-PK. Deposition testimony February 27, 2007. Trial testimony
     March 8, 2007.

 Randall D. Lam v. Kaiser Foundation Hospitals; Northwest Permanente, P.C.; Kaiser Foundation Health
     Plan of the Northwest; Robert James Shneidman, M.D.; and David Lee Brown, Jr., P.A. Circuit
     Court for the State of Oregon for the County of Multnomah. No. 020706633. Trial testimony
     November 9, 2006.

 Vitascan Partners I and Vitascan Partners II v. G.E. Healthcare Financial Services and GE/Imatron.
      Superior Court for the State of California. No. 01129909. Trial testimony July 24, 2006.

 Squaxin Island Tribe, Island Enterprises, Inc., Swinomish Indian Tribal Community, and Swinomish
     Development Authority v. Fred Stephens, Director, Washington State Department of Licensing. U.S.
     District Court for Western District of Washington. No. C033951Z. Deposition testimony June
     15, 2005.

 Androutsakos v. M/V PSARA, PSARA Shipping Corporation, and Chevron U.S.A., Inc. United States
     District Court for the District of Oregon. No. 02CV1173KI. Trial testimony May 21, 2004.

 In re: Consolidated PERS Litigation. Supreme Court for the State of Oregon. Nos. S50593, S50532,
      S50656, S50657, S50645, S50685, S50687, and S50686. Trial testimony February 27, 2004.

 CollegeNET, Inc., v. ApplyYourself, Inc. United States District Court for the District of Oregon. Nos.
      02CV484HU and 02CV1359HU. Daubert hearing May 9, 2003.


Grants and Awards
 City of Portland Spirit of Portland Award, nominee                                                2010

 City of Portland Livability Volunteer Award                                                       2010

 Institute for Humane Studies Research Grant                                                       1996

 John Randolph Haynes and Dora Haynes Foundation Grant                                             1995

 Lynde and Harry Bradley Foundation Grant                                                    1992–1995

 Lionel Edie Award                                                                                 1990


Courses Taught
 Microeconomics

 Industrial Organization

 Economics of Regulation and Antitrust

 Urban Economics

 Managerial Economics

 Econometrics
      Case 2:17-cv-01731-TSZ Document 175-14 Filed 07/29/19 Page 32 of 32
Eric Fruits, Ph.D.                                                            9


 Real Estate Finance and Investment

 State and Local Public Finance

 Economics and the Creative Industries

 War Crimes




                                                                 March 14, 2019
